BALLY, CORP. November 15, 2013 Page 1 Exhibit Stepp Law Corporation 15707 Rockfield Blvd. Suite 101 Irvine, California 92618 November 15, 2013 BALLY, CORP. 2620 Regatta Drive Suite 102 Las Vegas, Nevada 89128 Attention: Surjeet Singh Re: Registration Statement on Form S-1 Dear Mr. Singh: As special counsel to BALLY, CORP., a Nevada corporation (the "Company"), we have been requested to provide our opinion regarding 6,000,000 shares of the Company’s common stock to be registered for sale by the Company pursuant to the provisions of that certain registration statement on Form S-1, which is anticipated to be filed by the Company with the Securities and Exchange
